                                         Case 3:19-cv-07545-WHA Document 181 Filed 02/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         DAVID PRINCE,
                                  10                                                      Case No. 20-cv-01292-RS
                                                        Plaintiff,
                                  11
                                                 v.                                       JUDICIAL REFERRAL FOR PURPOSE
                                  12                                                      OF DETERMINING RELATIONSHIP
Northern District of California
 United States District Court




                                         CAVIAR, LLC,
                                  13
                                                        Defendant.
                                  14

                                  15          Having been informed that a similar, earlier-filed matter is proceeding against defendant

                                  16   Caviar, LLC’s parent company, Doordash, Inc., the Court hereby refers this matter under Local

                                  17   Rule 3-12(c) to determine whether it is related to Abernathy v. Doordash, Inc., 19-cv-07545-WHA

                                  18   (N.D. Cal. filed Nov. 15, 2019).

                                  19

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: February 27, 2020

                                  23                                                  ____________
                                                                                      __           ______________
                                                                                                   __               ____
                                                                                                                    __ _ ______
                                                                                      ______________________________________
                                                                                      RICHARD SEEBORG
                                  24                                                  U
                                                                                      United
                                                                                         it d States
                                                                                              St t DiDistrict
                                                                                                        t i t JJudge
                                                                                                                 d
                                  25

                                  26
                                  27

                                  28
